 

EXHIBIT 10.1

 

WAIVER AGREEMENT

 

 

WAIVER AGREEMENT (this “Waiver Agreement”), dated as of August 12, 2005, with
respect to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
dated as of June 30, 2001 (the “Effective Date”), between Plains All American GP
LLC, a Delaware limited liability company (the “Company”), and Greg L. Armstrong
(the “Employee”).

 

RECITALS:

 

A.             Capitalized terms not otherwise defined in this Waiver Agreement 
are used with the meanings ascribed to such terms in the Agreement.

 

B.               Section 8(d)(ii) of the Agreement provides that if the Employee
shall terminate his employment upon a Change in Control of the Company pursuant
to clause (D) of Section 7(d)(i), then the Employee will be paid a lump sum
amount.

 

C.               A transaction is contemplated pursuant to which the membership
interest in the Company currently owned by Sable Investments, L.P. will be sold
to the other owners of membership interests in the Company.  Vulcan Energy
Corporation or a subsidiary thereof (as  applicable, “Vulcan Energy”)  will
purchase all or a portion of the membership interests being sold (the “Vulcan
Purchase”).

 

D.              The Company and the Employee wish to clarify and agree with
respect to the effect of the Vulcan Purchase under the Agreement.

 


WAIVER

 

In that regard, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:

 

 1.            Acknowledgement of Change in Control.  The Company and the
Employee both acknowledge that the proposed Vulcan Purchase would constitute a
Change in Control as defined in Section 7(d) of the Agreement, and that without
this Waiver Agreement Employee would have the power under Section 7(d) of the
Agreement to terminate his employment (the “Termination Power”) and, having done
so, would have the right to the lump sum payment contemplated by Section
8(d)(ii) of the Agreement (the “Payment Right”).

 

 2.            Waiver.  Subject to the terms and conditions contained herein,
the Employee waives his Termination Power and Payment Right, in each case only
with respect to the Vulcan Purchase (the “Waiver”).  The Waiver shall not apply
to any future purchases of membership interests in the Company by Vulcan Energy.

 

 3.            Excess Voting Rights Agreement.  The Waiver is contingent upon
and will be effective upon the execution by Vulcan Energy and the Company of an
Excess Voting Rights

 

 

--------------------------------------------------------------------------------


 

Agreement in the form of Exhibit A to this Waiver (the “Voting Agreement”).  
The Company will immediately inform the Employee of any Notice (as defined in
the Voting Agreement) received from Vulcan Energy under the Voting Agreement.

 

 4.            Termination of Waiver.  The Waiver will terminate, and a Change
in Control will be deemed to have occurred coincident with, (a) any breach by
Vulcan Energy of the terms of the Voting Agreement, (b) any termination of the
Voting Agreement by Vulcan Energy or any notice of termination given by Vulcan
Energy, other than any termination (or notice thereof) pursuant to clause (a) of
Section 4 of the Voting Agreement, where Vulcan Energy is no longer a Majority
Holder (as defined in the Voting Agreement) due to any merger, consolidation or
similar transaction involving the Company or the Partnership; provided, however;
this provision shall not reduce or otherwise supercede the Employee’s rights if
any such merger, consolidation or similar transaction involving the Company or
the Partnership would otherwise have resulted in a Change in Control, (c) during
the two-year period following the execution of this Agreement, the failure of at
least two Designated Independent Directors to be members of the Board of
Directors of the Company, provided, that with respect this clause (c) the Waiver
will be deemed not to have terminated, and no Change in Control will be deemed
to have occurred unless the Employee exercises the Termination Power within 180
days following the first day on which there shall fail to be at least two
Designated Independent Directors on the Board of Directors of the Company, or
(d) the provision of any economic incentive or other consideration (including
any concession or forbearance) by Vulcan Energy directly or indirectly to any
other member of the Company that has the intent or effect of terminating,
obviating or circumventing the Voting Agreement; provided that for the avoidance
of doubt, the foregoing clause (d) shall not be deemed to include conversations
with other members of the Company regarding the Independent Directors or other
matters where Vulcan Energy attempts to persuade such other members to vote in a
specified manner as long as Vulcan Energy’s solicitations do not involve the
direct or indirect provision of any economic incentives or other consideration. 
In addition, notwithstanding anything contained herein to the contrary, if the
Employee is terminated for any reason other than for Cause within two years of
the execution of this amendment, the Waiver will be deemed to have terminated on
the date immediately preceding such termination or notice of such termination, a
Change in Control will be deemed to have occurred as of such date and the
Employee will be paid the lump sum payment contemplated by Section 8(d)(ii) of
the Agreement as if the Employee had terminated his employment for Good Reason
following a Change in Control.  In addition, upon such termination without Cause
or for Good Reason, the Employee shall immediately vest in any and all unvested
long-term incentive arrangements outstanding under the 1998 Long-Term Incentive
Plan or the 2005 Long-Term Incentive Plan.  For purposes of this Agreement,
“Designated Independent Director” means each of the Independent Directors
currently serving on the Board of Directors of the Company and, in the event of
the death or disability of any such Independent Directors, any replacement
director who is nominated for election or elected or appointed to the Board with
the approval of the remaining Designated Independent Director or Directors.

 

 5.            Limited Waiver.  The Waiver is limited to the effects of the
Vulcan Purchase under the Agreement, and does not waive any other provisions of
the Agreement nor the effects

 

 

 

2

--------------------------------------------------------------------------------


 

of any past, present or future transaction constituting a Change in Control (or
any other Good Reason), including without limitation any other direct or
indirect purchase or sale by Vulcan Energy of any portion of the membership
interest in the Company.

 

6.  No other Changes to Agreement.  Other than the Waiver as described herein,
the Agreement remains in full force and effect.

 

7.  Notice.  For the purpose of this Waiver Agreement, notices and all other
communications provided for in this Waiver Agreement must be in writing and will
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address will be effective only upon receipt.

 

If to the Company:

 

Plains All American GP LLC

333 Clay Street

Houston, Texas  77002

Attention:  General Counsel

 

If to the Employee:

 

Greg L. Armstrong

11120 N. Country Squire Lane

Houston, TX  77024

 

8.  Miscellaneous.  No provisions of this Waiver Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The validity, interpretation, construction and performance of
this Waiver Agreement shall be governed by the laws of the State of Texas.

 

14.  Entire Agreement.  This Waiver Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior oral
and written agreements and understandings between the parties with respect to
such subject matter.

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver Agreement as of the
date first above written.

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

By:

/s/ Tim Moore

 

 

Tim Moore

 

Title:

Vice President

 

 

 

 

 

 

 

GREG L. ARMSTRONG

 

 

 

 

 

/s/ Greg L. Armstrong

 

 

Employee

 

 

 

 

4

--------------------------------------------------------------------------------